Citation Nr: 1138728	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  05-12 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for the residuals of a left knee injury, to include degenerative joint disease.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel





INTRODUCTION

The Veteran had active service from November 1963 to November 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, denying the claim currently on appeal.  This claim was previously denied by the Board in July 2010.  

The Veteran appealed the Board's July 2010 decision to the United States Court of Appeals for Veterans Claims (Court), and in March 2011, the Court granted a Joint Motion for Remand filed by the parties in this case.  In doing so, the Court vacated the Board's decision of "September 13, 2010."  However, the record does not contain a Board decision with this date.  The last Board decision of record is dated July 23, 2010.  Despite the apparent typographical error on the part of the Court, it can be inferred from the language of the Joint Motion for Remand that the Court's decision was in reference to the July 2010 Board decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to a disability evaluation in excess of 10 percent for his service-connected left knee disability.  Regrettably, further evidentiary development is necessary before appellate review may proceed.  

Initially, the Board notes that the Veteran was last afforded a VA examination of the left knee in May 2008.  However, during VA outpatient treatment in June 2010, the Veteran indicated that his left knee pain had worsened and that his left knee gave out on him almost causing him to fall since his last visit.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  In light of the fact that it has been more than three years since the Veteran's previous VA examination, and since he has alleged a worsening in his left knee disability, he should be afforded the opportunity to appear for a more recent VA examination before appellate review proceeds.  

In addition, the record contains a great deal of conflicting evidence regarding the symptomatology of the Veteran's left knee.  According to an October 2006 private treatment record and a March 2007 VA outpatient treatment record, the Veteran was a high fall risk due to instability.  However, objective examination in November 2007 and May 2008 revealed no instability to varus, valgus, anterior or posterior stressing.  Nonetheless, the Veteran complained of locking and buckling of the left knee during subsequent VA outpatient treatment visits in April 2009 and June 2010.  A January 2010 VA orthopedic note also indicates that a magnetic resonance image (MRI) revealed "mild lateral subluxation of the patella with respect to femur 1.0 cm."  However, there was no finding of subluxation upon private examination in February 2011, and Lachman testing, anterior and posterior drawer signs, and pivot shift testing were all intact.  Therefore, it is unclear to what degree (if any degree at all) the Veteran suffers from recurrent subluxation or lateral instability of the left knee.  The VA examiner assigned to the Veteran's case should discuss these symptoms in extensive detail.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination before an appropriate specialist to determine the current level of severity of his service-connected left knee disability(s).  The Veteran's claims file and a copy of this remand must be provided to the examiner upon examination.  The examiner should describe in detail all symptomatology associated with the Veteran's left knee disability(s), including range of motion and any instability.  

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  

Finally, the examiner should determine whether the Veteran suffers from recurrent subluxation or lateral instability of the left knee.  If so, the examiner should describe in detail the severity of this condition.  In offering an opinion, the examiner should discuss the medical evidence of record that is favorable to a finding of recurrent subluxation or lateral instability, to include the previously discussed evidence outlined in the body of this Remand.  

A complete rationale must be provided for all opinions offered.  

2.  After completion of the above, the appeal should be reviewed in light of any new evidence.  If the appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


